

Exhibit 10.3
NON-EMPLOYEE DIRECTOR COMPENSATION


Annual Cash Compensation
The annual cash compensation payable to non-employee directors of Adamas
Pharmaceuticals, Inc., or Adamas, to take effect immediately following the
Adamas 2020 annual meeting, is as follows, payable quarterly in arrears:

RetainerAmountBoard Member CompensationBoard Member  $45,000  Chair of the Board
(additional retainer) $60,000  Additional Committee Chair CompensationAudit
Committee  $20,000  Compensation Committee  $15,000  Nominating and Corporate
Governance Committee  $10,000  Additional Committee Member (non-Chair)
CompensationAudit Committee  $10,000  Compensation Committee  $7,500  Nominating
and Corporate Governance Committee  $5,000  



Equity Compensation
Non-employee directors also receive an initial equity award upon commencement of
service as a board member; thereafter, each non-employee director will receive
an annual equity grant on the date of the Adamas annual meeting. The form of
award in each case is a combination of a non-qualified stock option and a
restricted stock unit. To take effect immediately following the Adamas 2020
annual meeting, the initial award is an option to purchase 20,000 shares of
Adamas common stock and a restricted stock unit to acquire 10,000 shares of
Adamas common stock, in each case vesting annually over three years of service.
Each subsequent annual award is an option to purchase 10,000 shares of Adamas
common stock and a restricted stock unit to acquire 5,000 shares of Adamas
common stock, in each case vesting after one year of service. Upon the closing
of a change of control, the vesting of all outstanding equity awards held by
non-employee directors will accelerate in full.

